t c memo united_states tax_court kenneth lee and margaret ihlenfeldt petitioners v commissioner of internal revenue respondent kenneth lee ihlenfeldt petitioner v commissioner of internal revenue respondent docket nos filed date kenneth lee ihlenfeldt pro_se joanne b minsky for respondent memorandum findings_of_fact and opinion laro judge the docketed cases are consolidated for trial briefing and opinion kenneth lee ihlenfeldt petitioner and his former wife margaret ihlenfeldt ms ihlenfeldt petitioned the court to redetermine respondent’s determinations as to their - and federal income taxes petitioner also petitioned the court to redetermine respondent’s determinations as to his and federal income taxes as to the respective years and respondent determined that petitioners were liable for deficiencies of dollar_figure and dollar_figure sec_6651 additions to tax of dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure as to the respective years and respondent determined that petitioner was liable for deficiencies of dollar_figure dollar_figure and dollar_figure sec_6651 additions to tax of dollar_figure dollar_figure and dollar_figure sec_6654 additions to tax of zero dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure zero and zero following concessions and our dismissal of this case as to ms ihlenfeldt for failure to prosecute properly we are left to decide whether petitioner’s taxable_income includes self- employment income in the amounts determined by respondent we hold it does unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded petitioner’s posttrial brief addresses only the two issues set forth below we hold that petitioner has conceded all other issues raised by the pleadings which were not conceded by respondent - - whether petitioner may deduct self-employment expenses in amounts greater than allowed by respondent we hold he may to the extent stated herein findings_of_fact some facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference at all relevant times petitioner resided in a 542-square-foot apartment ina large building located on acres of land pincite aia n oceanside blvd palm coast florida the oceanside blvd property petitioner purchased the oceanside blvd property inclusive of the apartment in and operated on it a sole_proprietorship named kenneth l ihlenfeldt d b a delta marine enterprises delta delta’s primary business activity was the building repairing and storing of boats in addition to the apartment the building on the oceanside blvd property contained vast space for the storage of boats and boat parts a small_business office with a desk and a telephone and a second office where petitioner kept business documents during petitioner purchased a second property the second property in palm coast florida he operated on the second property a c_corporation named seven leagues charter inc he began operating in another c_corporation named omega yachts inc petitioner performed backhoe work and land-clearing q4e- services during all of the relevant years in addition to the activities which he performed through delta and the corporations petitioner did not timely file a federal_income_tax return for any of the subject years he filed and federal_income_tax returns using the filing_status of married filing joint_return he filed a and a federal_income_tax return using the filing_status of married filing separate_return he never filed a federal_income_tax return before the notice_of_deficiency for that year was issued petitioner’s through returns reported the following taxable_income wages dollar_figure dollar_figure dollar_figure dollar_figure interest_income big_number --q- taxable tax_refund -0- -0- -0- business loss big_number big_number big_number big_number gambling winnings big_number -q- -q- -q- taxable_income big_number big_number big_number big_number his accompanying schedules c profit or loss from business sole_proprietorship reported that the business_losses were attributed to the following items of income and expense none of the amounts set forth in the return are reflected in the notice_of_deficiency for that year because petitioner filed that return right before respondent issued to him the notice_of_deficiency gross_receipts dollar_figure s344 dollar_figure --q- car and truck -o- -o- -o- depreciation big_number big_number big_number dollar_figure insurance big_number -o- -o- -o- mortgage interest big_number big_number big_number big_number other interest --q- --q- big_number --q- legal and profess -q- repairs and maint -q- -q- taxes big_number big_number big_number big_number utilities big_number -0- big_number big_number nol_carryover big_number big_number -0- big_number donation -o- -o- -o- license sec_26 --0- --0- total expenses big_number big_number big_number big_number net_loss big_number big_number big_number big_number respondent audited petitioner for the subject years and analyzed his bank accounts as part of the audit on the basis of that analysis respondent determined that petitioner had unexplained deposits of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in the respective years all of which respondent characterized as self-employment_income respondent determined that petitioner should have reported this income for the respective years and reflected in the notices of deficiency a corresponding adjustment as well as other adjustments respondent’s adjustments to taxable_income were as follows self-empl inc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure self-empl exps big_number big_number big_number --q- --q- self-empl ded -0- big_number big_number big_number itemized deds big_number big_number big_number standard ded big_number big_number big_number big_number big_number personal exemp -q- -q- -q- big_number big_number capital_gain -q- big_number -q- -q- -q- interest_income --q- big_number wage income -q- -q- -q- dividend income --q- --q- big_number big_number --q- nol --0- big_number --0- --0- total adjustments big_number big_number big_number big_number big_number agi as filed big_number big_number -0- -0- -0- tax inc as rev big_number big_number big_number big_number big_number ' respondent disallowed all of petitioner’s reported expenses except for the car and truck expense of dollar_figure and the licenses expense of dollar_figure reported for and the legal and professional expense of dollar_figure reported for respondent explained in the notices of deficiency that he had disallowed the self-employment expenses on the basis of his determination that they were not ordinary and necessary business_expenses respondent explained further that petitioner could deduct the following amounts as itemized_deductions rather than as business_expenses mortgage interest barnett bank dollar_figure sbig_number dollar_figure southtrust bank -o- charles williams big_number big_number big_number big_number big_number big_number taxes big_number --q- -o- investment_interest big_number big_number big_number big_number big_number big_number ' the interest_paid to barnett bank and charles williams concerned mortgages on the oceanside blvd property to southtrust bank concerned a mortgage that ms ihlenfeldt had on a mobile home unrelated to the oceanside blvd property the interest_paid respondent has since conceded that petitioner may also deduct as itemized_deductions mortgage interest of dollar_figure for and taxes of dollar_figure dollar_figure and dollar_figure for through respectively opinion petitioner must prove that respondent's determinations contained in the notices of deficiency are incorrect rule a 290_us_111 petitioner also must prove his entitlement to any deduction challenged by respondent 292_us_435 deductions are strictly a matter of legislative grace and petitioner must present to the court sufficient evidence to substantiate any deduction that is allowed by the code sec_6001 new colonial ice co v helvering supra pincite with these basic principles in mind we turn to the issues at hand we address those issues seriatim self-employment_income respondent determined through a bank_deposits analysis that petitioner had unexplained bank_deposits in the amounts set forth above respondent asserts that those unexplained deposits constitute unreported income from petitioner’s backhoe work and land-clearing services when a taxpayer such as petitioner fails to keep adequate books_and_records sec_446 authorizes the commissioner to - - compute the taxpayer's income by any method that clearly reflects income 43_tc_824 a bank_deposits analysis has been accepted by the courts as satisfying this legislative mandate 54_tc_1121 pao v commissioner tcmemo_1984_224 the commissioner's determination of tax_liability when calculated under a bank_deposits analysis is presumptively correct and places upon the taxpayer the burden of proving the determination wrong 293_us_507 979_f2d_1176 6th cir affg tcmemo_1991_320 884_f2d_258 6th cir affg 89_tc_501 799_f2d_254 6th cir a bank_deposits analysis requires that all deposits in the bank be totaled and that adjustments be made to eliminate deposits that reflect nontaxable items such as gifts and loans a taxpayer's bank_deposits absent an explanation are considered taxable_income sindik v commissioner tcmemo_1996_47 petitioner asserts that the unexplained deposits are nontaxable income according to petitioner those deposits are primarily the proceeds of loans which he received from financial institutions friends and family we are unpersuaded that this is so on the basis of our review of respondent’s analysis in the light of the record as a whole we sustain respondent’s --- - determination on this issue petitioner has failed to prove it wrong self-employment expenses sec_162 lets taxpayers deduct all ordinary and necessary expenses paid during the taxable_year in carrying_on_a_trade_or_business sec_262 generally prohibits a taxpayer from deducting personal living or family_expenses respondent determined that petitioner was not engaged ina trade_or_business on the oceanside blvd property and disallowed the business deductions which petitioner claimed for expenses related to that property respondent argues that petitioner used the oceanside blvd property only for personal purposes we disagree we have found as a fact that petitioner operated at least delta’s business on the oceanside blvd property and that petitioner’s personal_use of the oceanside blvd property was limited solely to the apartment although respondent disputes whether petitioner actually worked on the oceanside blvd property during the subject years the fact of the matter is that at least delta’s business was located on the property and delta’s business generated approximately dollar_figure of gross_receipts during through we are confident that we also are mindful of the fact that we have just sustained respondent’s determination that petitioner failed to report self-employment_income for the subject years totaling dollar_figure -- - petitioner at least through delta used the oceanside blvd property during the subject years in the course of his self- employment whereas respondent invites the court to find that the oceanside blvd property was used entirely by petitioner as his residence the record at hand supports a contrary finding we conclude that the deductions which respondent has allowed as itemized_deductions are properly characterized as business_expenses to the extent that they are attributable to petitioner’s business use of the oceanside blvd property we find in this regard that square feet of the acres is attributable to petitioner’s personal_use and that the remainder constitutes delta’s business use we allow petitioner to deduct as business_expenses percent big_number - big_number of the oceanside blvd property expenses that respondent concedes are itemized_deductions we allow petitioner to deduct the remainder of those expenses as itemized_deductions as to the other expenses in dispute ie depreciation insurance interest exclusive of the amounts discussed in the immediately preceding paragraph legal and professional exclusive of the dollar_figure for repairs and maintenance taxes although the building itself did not cover acres petitioner’s personal_use of the oceanside blvd property was limited solely to the apartment we conclude therefore that petitioner used the remainder of the building and the grounds surrounding it in the course of his self-employment an acre equals big_number square feet webster’s new world dictionary 3d coll ed thus the total square footage of the oceanside blvd property is big_number x big_number exclusive of the amounts discussed in the immediately preceding paragraph utilities net_operating_loss exclusive of the amount conceded by respondent and donation we have examined the record and are not persuaded that petitioner is allowed to deduct any of those amounts the record simply does not contain enough credible_evidence from which we could derive those amounts we sustain respondent’s determination as to these amounts ’ all of the parties’ arguments have been considered and we have rejected those arguments not discussed herein as meritless to reflect the foregoing decisions will be entered under rule ’ we note that petitioner has failed to prove that he is entitled to deduct any amounts for
